Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew Seward on May 17, 2022.

The application has been amended as follows: 
1. (Currently Amended) A method of forming a retaining device with hooks, wherein:
a molding strip is provided that presents an inside face and an outside face, and that has a plurality of cavities, each cavity defining a stem extending from the outside face towards the inside face and including an end forming a head that extends from the stem towards the inside face of the molding strip;
the molding strip is positioned on rotary drive means comprising at least one roller, the inside face of the molding strip being arranged to bear against the drive means;
molding material is dispensed against the outside face of the molding strip by material dispenser means comprising injection or extrusion nozzles arranged facing the molding strip in such a manner as to define a gap between the material dispenser means and the molding strip, the step of dispensing the molding material being performed in such a manner as to fill said gap and the cavities with molding material so as to form a tape comprising a base of thickness that is defined by the gap, and first preforms projecting from said base each comprising a stem and a head, the first preforms being formed by the molding material in the cavities of the molding strip;
the tape is unmolded; and
the unmolded tape is inserted in a forming device so as to modify the shapes of the heads of the preforms by forming, 
wherein the forming device comprises a drive roller which carries the tape at a drive speed, and at least two rotary elements that perform a forming action so as to modify the shapes of the heads of the preforms by forming, each of said rotary elements having a speed that is different from the drive speed of the tape, a first rotary element of the at least two rotary elements having a speed that is greater than the drive speed of the tape and a second rotary element of the at least two rotary elements having a speed that is less than the drive speed of the tape.
2. (Currently Amended) A method according to claim 1, wherein said modification of the shapes of the heads of the preforms by forming produces at least one deformation of a portion of the head of each of the preforms, said at least one deformation tending, for each preform, to deform one of the ends of the head of the preform so as to form a rib on [[the]] a top face of the head of the preform.
3. (Currently Amended) A method according to claim 1, wherein during the step of unmolding the tape, the first preforms are deformed plastically so as to obtain second preforms of a shape that is different from the shape of the first preforms, said second preforms subsequently being deformed by the forming device.
4. (Canceled)
5. (Previously Presented) A method according to -claim 1, wherein the molding material is polypropylene, and wherein during the forming step, at least one forming element of the forming device is maintained at a temperature lying in the range 75°C to 165°C.
6. (Previously Presented) A method according to claim 3, wherein the step of unmolding the tape and the first preforms leads to a change in the height of the head and/or of the stem, and/or to a change in the width of the head and/or of the stem.
7. (Previously Presented) A method according to claim 3, wherein the forming device comprises an element at ambient temperature, and at least one element at a temperature that lies strictly between the heat deflection temperature (HDT) and the melting temperature of the molding material.
8. (Currently Amended) A method according to claim 3, wherein the forming step produces at least one deformation of a portion of the head of each of the second preforms, said at least one deformation tending, for each preform, to deform one of the ends of the head of the preform so as to form a rib on [[the]] a top face of the head of the preform.
9. (Previously Presented) A method according to claim 1, wherein during the step of dispensing the molding material, the gap between the material dispenser means and the molding strip lies in the range 10 µm to 700 µm.

10. (Original) A method according to claim 9, wherein the molding material is polypropylene, and the step of dispensing the molding material is performed at a pressure lying in the range 30 bar to 50 bar, and at a temperature lying in the range 150°C to 300°C.
11. (Previously Presented) A method according to claim 10, wherein the molding strip is driven at a travel speed lying in the range 1 m/min to 500 m/min.
12. (Previously Presented) A method according to claim 1, wherein the unmolding step is performed while the base of the tape is at a temperature lower than the melting temperature of the molding material, or lower than the heat deflection temperature of the molding material.
13. (Previously Presented) A method according to claim 1, wherein the step of dispensing the molding material is performed so as to form a tape extending in a longitudinal direction and comprising a base presenting two edges in the longitudinal direction, each of the edges presenting highs and lows, wherein the maximum offset between the highs and the lows in a direction transverse to the longitudinal direction is less than 1 mm over a length in the longitudinal direction corresponding to three consecutive highs.
14. (Currently Amended) A method according to claim 1, wherein prior to the unmolding step, a layer of nonwoven material is applied against [[the]] a bottom face of the base before said bottom face of the base has solidified so as to cause portions of the fibers and/or filaments of the layer of nonwoven material to penetrate into the base, at least in part.
15. (Previously Presented) A method according to claim 14, wherein during the step of applying the nonwoven material against the bottom face of the base, the layer of nonwoven material is at ambient temperature, and the temperature of the base is the result only of the step of forming the tape.
16. (Previously Presented) A method according to claim 14, wherein during the step of applying the strip of nonwoven material against the bottom face of the base, the bottom face of the base is at a temperature lower than its melting temperature.
17.-20. (Cancelled)
21. (Previously Presented) A method according to claim 1, wherein the speed of the at least two rotary elements is a rotational speed.
22. (Currently Amended) A method of forming a retaining device with hooks, wherein: 
a molding strip is provided that presents an inside face and an outside face, and that has a plurality of cavities, each cavity defining a stem extending from the outside face towards the inside face and including an end forming a head that extends from the stem towards the inside face of the molding strip;
the molding strip is positioned on rotary drive means comprising at least one roller, the inside face of the molding strip being arranged to bear against the drive means;
molding material is dispensed against the outside face of the molding strip by material dispenser means comprising injection or extrusion nozzles arranged facing the molding strip in such a manner as to define a gap between the material dispenser means and the molding strip, the step of dispensing the molding material being performed in such a manner as to fill said gap and the cavities with molding material so as to form a tape comprising a base of thickness that is defined by the gap, and first preforms projecting from said base each comprising a stem and a head, the first preforms being formed by the molding material in the cavities of the molding strip;
the tape is unmolded; and
the unmolded tape is inserted in a forming device so as to modify the shapes of the heads of the preforms by forming,
wherein the forming device comprises a drive roller which carries the tape at a drive speed, and at least two rotary elements that perform a forming action so as to modify the shapes of the heads of the preforms by forming, each of said rotary elements having a speed that is different from the drive speed of the tape, and
wherein a first rotary element of the at least two rotary elements moves some of the molding material from a front of the head towards a central portion of the head, and a second rotary element of the at least two rotary elements moves some of the molding material from the central portion of the head towards the front of the head.
23. (New) A method according to claim 22, wherein during the step of unmolding the tape, the first preforms are deformed plastically so as to obtain second preforms of a shape that is different from the shape of the first preforms, said second preforms subsequently being deformed by the forming device.
24. (New) A method according to claim 22, wherein substrate drive means drive a nonwoven material and press the nonwoven material against a bottom face of the base of the tape of retaining elements.
25. (New) A method according to claim 22, wherein said modification of the shapes of the heads of the preforms by forming produces at least one deformation tending, for each preform, to deform one of the ends of the head of the preform so as to form a rib on a top face of the head of the preform.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 1 recites, “A method of forming a retaining device with hooks, wherein:
a molding strip is provided that presents an inside face and an outside face, and that has a plurality of cavities, each cavity defining a stem extending from the outside face towards the inside face and including an end forming a head that extends from the stem towards the inside face of the molding strip;
the molding strip is positioned on rotary drive means comprising at least one roller, the inside face of the molding strip being arranged to bear against the drive means;
molding material is dispensed against the outside face of the molding strip by material dispenser means comprising injection or extrusion nozzles arranged facing the molding strip in such a manner as to define a gap between the material dispenser means and the molding strip, the step of dispensing the molding material being performed in such a manner as to fill said gap and the cavities with molding material so as to form a tape comprising a base of thickness that is defined by the gap, and first preforms projecting from said base each comprising a stem and a head, the first preforms being formed by the molding material in the cavities of the molding strip;
the tape is unmolded; and
the unmolded tape is inserted in a forming device so as to modify the shapes of the heads of the preforms by forming, 
wherein the forming device comprises a drive roller which carries the tape at a drive speed, and at least two rotary elements that perform a forming action so as to modify the shapes of the heads of the preforms by forming, each of said rotary elements having a speed that is different from the drive speed of the tape, a first rotary element of the at least two rotary elements having a speed that is greater than the drive speed of the tape and a second rotary element of the at least two rotary elements having a speed that is less than the drive speed of the tape.”
Claim 22 recites, “A method of forming a retaining device with hooks, wherein: 
a molding strip is provided that presents an inside face and an outside face, and that has a plurality of cavities, each cavity defining a stem extending from the outside face towards the inside face and including an end forming a head that extends from the stem towards the inside face of the molding strip;
the molding strip is positioned on rotary drive means comprising at least one roller, the inside face of the molding strip being arranged to bear against the drive means;
molding material is dispensed against the outside face of the molding strip by material dispenser means comprising injection or extrusion nozzles arranged facing the molding strip in such a manner as to define a gap between the material dispenser means and the molding strip, the step of dispensing the molding material being performed in such a manner as to fill said gap and the cavities with molding material so as to form a tape comprising a base of thickness that is defined by the gap, and first preforms projecting from said base each comprising a stem and a head, the first preforms being formed by the molding material in the cavities of the molding strip;
the tape is unmolded; and
the unmolded tape is inserted in a forming device so as to modify the shapes of the heads of the preforms by forming,
wherein the forming device comprises a drive roller which carries the tape at a drive speed, and at least two rotary elements that perform a forming action so as to modify the shapes of the heads of the preforms by forming, each of said rotary elements having a speed that is different from the drive speed of the tape, and
wherein a first rotary element of the at least two rotary elements moves some of the molding material from a front of the head towards a central portion of the head, and a second rotary element of the at least two rotary elements moves some of the molding material from the central portion of the head towards the front of the head.”
As note in the non-final rejection mailed January 19, 2022, Cheng (US 2010/0101056) in view of Tuma (US 2015/0010732), Fukuhara (US 2018/0360170), and Nakada (US 2017/0099915) teaches a significant number of limitations. However, with the amendment to claim 1 and in the different limitation of claim 22, the claims differ from these references. 
Nakada teaches having a forming element with a different speed than the drive speed (either faster or slower) so as to deform the head of a preform. Fukuhara teaches two rollers that would have that function. As presented in the non-final rejection, duplicating a forming roller taught by Nakada as a duplication of parts (reflected by Fukuhara having two such rollers), would result in forming rollers with a speed different from the drive speed.
Claim 1 recites “a first rotary element of the at least two rotary elements having a speed that is greater than the drive speed of the tape and a second rotary element of the at least two rotary elements having a speed that is less than the drive speed of the tape.” These differential speeds result in the particular deformation of hooks taught in Applicant’s disclosure. Claim 22 recites the deformation of the preforms that align with these differential speeds.
The preforms taught in the prior art do not have the shape taught in Applicant’s disclosure because the particular combination of a slower first roller and a faster second roller are not in the prior art. Completing the modification in view of Fukuhara and Nakada would amount to impermissible hindsight. While it was known to have differential speeds to deform preforms, the particular two step process claimed by Applicant is novel. This deficiency is not remedied by the available prior art.
The pertinent prior arts, when taken alone or in combination cannot be reasonably construed as teaching or suggesting all of the elements and features of the claimed invention as arranged, disposed or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J CHIDIAC whose telephone number is (571)272-6131. The examiner can normally be reached 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J CHIDIAC/Examiner, Art Unit 1744                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726